 In the Matter Of JUSTIN S. MCCARTY,JR., NOLAN MCGOUGH,AND GER-TRUDE REED,D/B/AMCCARTY MANUFACTURING COMPANYandDAL-LAS JOINT BOARD, INTERNATIONAL LADIES GARMENT WORKERS UNION,AFLCase No. 16-R-1053SUPPLEMENTAL DECISIONANDDIRECTION OF ELECTIONApril 7, 1945STATEMENT OF THE CASEOn December 26, 1944, the National Labor Relations Board hereincalled the Board, issued a Decision and Order in the above-entitledproceeding,' finding that certain production employees of Justin S.McCarty, Jr., Nolan McGough, and Gertrude Reed, doing businessasMcCarty Manufacturing Company, Dallas, Texas, did not consti-tute an appropriate unit for the purposes of collective bargaining, andordering that the petition filed therein by Dallas Joint Board, Inter-national Ladies Garment Workers Union, AFL, herein called theUnion, be dismissed.On January 12, 1945, the Union filed a motion for rehearing, alleg-ing that the existence of material evidence which should have beenadduced into the record.On January 25, 1945, the Board, having dulyconsidered the matter, ordered that the record be reopened,2 and pro-vided for an appropriate hearing upon due notice before Lewis Moore,Trial Examiner. Said hearing was held at Dallas, Texas, on February12, 1945.The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, to introduce evidence bearing on the issues,and to file briefs with the Board. The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.The Company's request that opportunity be afforded for the presen-tation of oral argument is hereby denied.15.9N L R. B. 1244.2A motion by the Company for reconsiderationof the Orderaforesaidwas denied by theBoard on February 9, 1945.61 N. L. R. B., No. 57.443 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record inthecase, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACT1.THE QUESTION CONCERNING REPRESENTATIONOn or about August 31, 1944, the Union, claiming to represent theCompany's employees, sent a letter to the Company requesting a con-ference for the purposes of collective bargaining.The Company re-plied that it questioned the appropriateness of the unit claimed by theUnion aad declined to bargain with the Union unless and until certi-fied by the Board.A statement by a Field Examiner for the Board, introduced in evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in'the unit hereinafter found appropriate 8In our Decision and Order herein, we found that no question con-cerning representation of employees of the Company had arisen sincethe bargaining unit sought to be established by the petition herein wasnot appropriate.For reasons appearing hereinafter in Section II,we have reconsidered that finding and now find that a questionaffecting commerce has arisen concerning the representation of em-ployees of the Company, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.II.THE APPROPRIATE UNITIn the Decision and Order herein, the Board found that a unit con-fined to Plant No. 3, as sought by the Union, was inappropriate, par-ticularly in view of the inchoate state of organization in Plant No. 2.In support of its finding, the Board pointed to the fact that there wasno evidence that the employees in Plant No. 2, not claimed by theUnion, had definitely indicated a lack of interest in collective bargain-ing.In addition thereto, it appeared from the testimony of a unionrepresentative that the Union had made substantial progress in or-ganizing the employees of Plant No. 2 and would shortly be in a posi-tion to seek an election and certification of bargaining representatives.The evidence now discloses, however, that at least 50 percent of theemployees in this plant have no present interest in collective bar-gaining and that the Union has but very few members and has madeno progress since an unsuccessful attempt to organize the employeestherein in May of 1944.4'The Field Examiner reported that the Union had submitted designations in the formof a petition dated August 28, 1944, and bearing the names of 25 employees from amonga total of 49 employees in the claimed appropriate unit4A witness for the Union testified that no additional members had been secured fromthe plant aside from 11 employees who signed during the May 1944 campaign. The witnessfurther stated that of these 11 employees, only 5 were now employed by the Company,which has since increased the personnel at this plant from 80 to approximately 100employees. McCARTY MANUFACTURING COMPANY445We are of the opinion that these facts not shown to be in existenceat the time of our Decision and Order herein, constitute a materialchange in the circumstances underlying the Decision and Order andcompel the conclusion that organization of the employees at the Com-pany's Plant No. 2 in the city of Dallas is not feasible within a reason-able time.Accordingly, while the similarity of working conditions,the integration of the Company's operations and a certain amount oftemporary interchange of employees between plants, indicate the de-sirability of an over-all company-wide unit, in view of the fact thatPlant No. 3 is engaged in an independent manufacturing operation asa semi-autonomous department in the organization of the Company,we perceive no valid reason to deny the employees of this plant theirrights to collective bargaining until organization in the optimum ap-propriate unit is effected.Accordingly, we shall find to be appropri-ate a bargaining unit composed of employees of Plant No. 3.5We donot thereby preclude future reconsideration of the appropriateness ofa larger unit, should organization of the Company's employees beextended.We find that all single needle operators, finishers, pressers, cuttersand lining cutters, spreaders, special machine operators, inspectors,sample markers, and bundle girls in Plant No. 3 only, excluding officeand maintenance employees,6 shipping room employees, designers,stock boy (stock and spreader) floor ladies,? and all supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for collective bar-gaining, within the meaning of Section 9 (b) of the Act.III.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.The Union requests that its name appear on the ballot as"Dallas Joint Board, International Ladies Garment Workers Union,affiliated with the American Federation of Labor."The request ishereby granted.G SeeMatter of Hudson Knitting Mills, Inc.,56 N. L.R. B. 1250;Matter of NewnanCotton Mills,58 N. L. R. B. 637;Matter of Norfolk Southern Bus Corporation,60 N. L.R.B. 630.e Excluded as office and maintenance employees are employees in the classification ofpay-roll clerk,general clerk and bookkeeper,porter, and maid.'Excluded under this description is Margaret LiCausi sometimes referredto by thetitle of distributor and inspector.639678-45-vol. 61-30 446DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board, by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purpose of collective bargaining with Justin S. McCarty,Jr.,Nolan McGough, and Gertrude Reed, doing business as McCartyManufacturing Company, Dallas, Texas, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Sixteenth Region, acting in thismatter as agent for the National Labor Relations Board and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section II,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented byDallas Joint Board, International Ladies Garment Workers Union,affiliated with the American Federation of Labor, for the purposes ofcollective bargaining.